      Case: 1:18-cv-06669 Document #: 87 Filed: 09/16/19 Page 1 of 13 PageID #:290




                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
 Hyer Standards, LLC

                         Plaintiff,                  Case No.: 1:18-cv-06669

 v.                                                  Judge Charles Kocoras

 Super G Capital, LLC; Multipoint, Inc.;             Magistrate Judge Jeffrey Cummings
 Ashley Isenberg; and WorldPay,

                         Defendants.


                     DEFENDANTS’ PARTIAL MOTION TO DISMISS
               COUNTS II THROUGH XII and XIV OF PLAINTIFF’S COMPLAINT

           Defendants, Super G Capital, LLC, (“Super G”), Multipoint, Inc. (“Multipoint”) and

Ashely Isenberg (“Isenberg”) (collectively the “Defendants”), by their attorneys’ Jordan Finfer

and Elizabeth Archerd of the law firm Patzik, Frank & Samotny Ltd., hereby move the Court

pursuant to F.R.C.P. 12(b)(6) to Dismiss Plaintiff, Hyer Standards LLC (“Hyer Standards” or

“Plaintiff”) Counts II through XII and XIV and in support thereof states as follows:

      I.      Introduction.

           On December 17, 2018, Plaintiff filed its amended fourteen count complaint (the

“Complaint”). This dispute arises from an agreement reached between Plaintiff and Multipoint on

July 5, 2017, whereby Multipoint agreed to purchase from Plaintiff credit card processing

merchant accounts and the residual payments earned from credit card processing machines with

those merchants (the “Agreement”). Plaintiff alleges that in January of 2018, Multipoint breached

the Agreement when it stopped making payments. Although Multipoint refutes Plaintiff’s breach

of contract claim, the claim is not subject to this Motion. However, every other claim against the

Defendants should be dismissed, because each is an attempt by Plaintiff to dress up its breach of

contract claim as something else, as a means to seek personal liability and punitive damages.

                                                1
    Case: 1:18-cv-06669 Document #: 87 Filed: 09/16/19 Page 2 of 13 PageID #:290




          Plaintiff has asserted claims against Multipoint, Super G – a lender who uses the residual

payments as collateral for its loans and Isenberg – a former employee of Multipoint who took part

in the negotiation of the terms of the Agreement with Plaintiff.1 Plaintiff’s claims are: 1)Breach

of contract against Multipoint and Worldpay; 2) Wis. Stat. § 134.01 against Multipoint and Super

G; 3) Civil Conspiracy against Multipoint and Super G; 4) Punitive Damages against Multipoint

and Super G; 5) Misrepresentation against Multipoint; 6) Negligent Misrepresentation against

Multipoint;     7)    Intentional     Misrepresentation       against     Multipoint;     8)    Strict    Liability

Misrepresentation against Multipoint; 9) Rescission of Contract against Multipoint; 10) Civil Theft

against Super G; 11) Fraud against Multipoint and Super G; 12) Piercing The Corporate Veil

against Isenberg; 13) Replevin against Worldpay; and 14) Consumer Fraud against Multipoint.

          Plaintiff’s Count II should be dismissed because Illinois law governs this dispute, not

Wisconsin law. Count III should be dismissed because Plaintiff does not allege a tort or an

agreement between the alleged co-conspirators. Count IV should be dismissed because it is a

remedy, not a cause of action. Plaintiff’s claims sounding in Fraud, Counts V through VIII, XI

and XIV should be dismissed because, among other flaws, none of the claims assert a breach

greater than a contractual obligation. Count IX should because rescission is a remedy not a cause

of action. Count X should be dismissed because Plaintiff does not allege any of the elements of

conversion. Count XII should be dismissed because Plaintiff does not allege any of the elements

to support a veil piercing claim.

    II.      Statement of Facts.

          Multipoint is a credit card processing company. Am. Compl., ¶2. In June of 2017, Plaintiff

approached Multipoint about using it as a credit card processor for Plaintiff’s merchants because


1
  World Play purchased credit card processing accounts from Multipoint and is a Defendant in this action arising
from that purchase but is represented by separate counsel.

                                                         2
    Case: 1:18-cv-06669 Document #: 87 Filed: 09/16/19 Page 3 of 13 PageID #:290




Plaintiff’s existing processor could not process credit card chip. Id., ¶6. Plaintiff had developed

a monthly stream of income (a/k/a residuals) from the fees earned by its prior credit card processing

company. Id., Ex. A, see WHEREAS clause. On July 5, 2017, Multipoint and Plaintiff entered

into the Agreement whereby Plaintiff agreed to sell all of its rights title and interest in its residuals

(attached to the Agreement as Exhibit B) and all its related assets, including equipment, contracts

and phone numbers to Multipoint. Id., ¶1.1. In exchange for Plaintiff’s sale of its residuals and

related assets, Multipoint agreed to the following:

    1) That Multipoint would make the following payments: a) $110,000 paid over 12 monthly
       equal installments to Hyer Standards; b) Paying off a loan Hyer Standards had with Super
       G in the amount of $15,396.88; c) Reimbursement of registration fees Hyer Standards paid
       credit card companies in the amount of $10,000;

    2) That Multipoint would hire two of Hyer Standards sales representatives, Duan Vandre and
       Donald Lewis and pay them 50% of the residual payments Multipoint receives from the
       then current residual payments and any future residual payments that they signed up;

    3) That Multipoint would pay Jayme Hyer (owner of Plaintiff)10% of the residual payments
       earned from the then current residual payments and 50% of any future residual payments
       that they signed up; and

    4) That Multipoint would pay Jayme Hyer 10% referral fee for any accounts that Jayme Hyer
       referred to Multipoint and on any accounts Plaintiff’s then employees, Duan Vandre and
       Donald Lewis signed up for Multipoint.

It is Multipoint’s alleged failure to perform its obligations above that forms the basis of Plaintiff’s

Complaint.

    III.      Argument
           A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the allegations of a

complaint. Swiss Reinsurance Am. Corp. v. Access Gen. Agency, Inc., 571 F. Supp. 2d 882, 884

(N.D. Ill. 2008). In order to withstand a Rule 12(b)(6) motion, the complaint must allege

“sufficient factual material to suggest plausibly that the plaintiff is entitled to relief.” Id. When

deciding on a motion to dismiss, the court must accept the well-pleaded allegations of a complaint


                                                   3
    Case: 1:18-cv-06669 Document #: 87 Filed: 09/16/19 Page 4 of 13 PageID #:290




as true; however, the court does not need to accept legal conclusions alleged by Plaintiff. Davis v.

Frapolly, 747 F. Supp. 451, 452 (N.D. Ill. 1989).

       A. Plaintiff’s Claim under Wis. Stat. § 134.01 should be dismissed with prejudice
          because Illinois law applies to this suit.

       The governing law provided for in the Agreement is Illinois. See Am. Compl., Ex. A,

¶11.8. “Illinois law holds that the law applicable to a contract is the law intended by the parties.

When the parties express that intent (such as through a governing law provision), that express

intent is generally recognized.” Smurfit Newsprint Corp. v. Se. Paper Mgf., 368 F.3d 944, 949

(7th Circ. 2004). Furthermore, “a federal court sitting in diversity must apply the substantive law

of the state in which it sits…” Jancie Doty Unlimited, Inc. v. Stoecker, 697 F. Supp. 1016, 1019

(N.D. Ill. 1988). In Illinois, “tort claims that are dependent upon the contract are subject to a

contract’s choice-of-law clause regardless of the breadth of the clause.” NewSpin Sports, LLC v.

Arrow Elecs., Inc., 910 F.3d 293, 306 (7th Cir. 2018).

       Plaintiff’s Count II is premised upon a Wisconsin statute that provides for criminal

penalties for harming the reputation of a party. Because the alleged harm arises from the

Agreement and this matter is proceeding in Illinois, Wisconsin law should not be applied. Even

assuming Wisconsin law was appropriate, it is unclear whether Wis. Stat. §134.01 provides for a

private right of action, an analysis which is unnecessary in light of the inapplicability of the statute

to this matter. Accordingly, Count II should be dismissed with prejudice.

       B. Plaintiff does not adequately allege civil conspiracy.

       In order to state a claim for civil conspiracy a party must allege, “1) an agreement between

two or more persons for the purpose of accomplishing either an unlawful purpose or a lawful

purpose by unlawful means; and (2) at least one tortious act by one of the co-conspirators in

furtherance of the agreement that caused an injury to the plaintiff.” Borsellino v. Goldman Sachs

                                                   4
    Case: 1:18-cv-06669 Document #: 87 Filed: 09/16/19 Page 5 of 13 PageID #:290




Grp. Inc., 477 F.3d 502, 509 (7thCirc. 2007). The agreement between the parties “is a necessary

and important element of the cause of action.” Id. Further, “In all averments of fraud or mistake,

the circumstances constituting fraud or mistake shall be stated with particularity.” Id. This is a

heightened pleading standard, which requires more than the plain statement of the claim.

Hefferman v. Bass, 467 F.3d 596, 601 (7th Cir. 2006). Accordingly, the Plaintiff must make some

allegations regarding the nature of the purported agreement, such as what the agreement was, who

made it and when it was made. Borsellino, supra.

       Here, Plaintiff makes no allegation as to what agreement existed between Multipoint and

Super G, when it was made or who made the agreement. Furthermore, Plaintiff does not allege

what tort was committed as a result of the conspiracy. Plaintiff only alleges that its reputation was

harmed but is silent as to who harmed it, when it was harmed and why it was harmed. Accordingly,

this Count III should be dismissed with prejudice.

       C. Plaintiff’s punitive damages claim should be dismissed because it is not a cause of
          action.

       As the Illinois Supreme Court has explained, “a prayer for punitive damages is not, itself,

a cause of action, but instead a type of remedy.” Vincent v. Alden-Park Strathmoor, Inc., 241 Ill.2d

495 (Ill. 2011). Because there is no cause of action for punitive damages, rather only a remedy,

Plaintiff’s Count IV should be dismissed with prejudice.

       D. Plaintiff has asserted six claims for misrepresentation and fraud against
          Multipoint (and one against Super G) each should be dismissed with prejudice.

       Plaintiff has asserted three claims of fraudulent misrepresentation against Multipoint, one

claim for negligent misrepresentation, one claim for common law fraud and one claim for

consumer fraud. All these claims, which will be addressed in this section are fatally flawed. As

an initial matter, Plaintiff rather confusingly attempts to assert three different types of



                                                 5
    Case: 1:18-cv-06669 Document #: 87 Filed: 09/16/19 Page 6 of 13 PageID #:290




misrepresentation claims, distinct from one another and the negligent misrepresentation claim.

However, there are only two types of misrepresentation claims, fraudulent and negligent; thus it is

unclear what Plaintiff intended. Defendants treat each of the claims as if they intended to be claims

for fraudulent misrepresentation.

       The elements of a claim of fraudulent misrepresentation in Illinois are, (1) [a] false
       statement of material fact (2) known or believed to be false by the party making it;
       (3) intent to induce the other party to act; (4) action by the other party in reliance
       on the truth of the statement; and (5) damage to the other party resulting from that
       reliance.

Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 569 (7th Cir. 2012).

Fraudulent misrepresentation claims are subject to the heightened pleading standard for fraud,

pursuant to F.R.C.P. 9(b), i.e. the who what, when where of the claim. Hefferman, supra, 601.

Further, “a promise to perform a future act, even though made without a present intention to

perform, is insufficient to constitute fraud.” Naturalock Sols., LLC v. Baxter Healthcare Corp.,

2016 WL 5792377, at 5 (N.D. Ill. 2016). “This rule guards against the risk of turning every breach

of contract suit into a fraud suit and thereby thwarting the rule that denies the award of punitive

damages for breach of contract.” Id., see Desnick v. Am. Broad. Cos., Inc., 44 F.3d 1345, 1354

(7th Circ. 1995).

       All of Plaintiff’s fraud based claims fail for some of the same reasons. First, where a party

fails to identify a fraudulent act distinct from the alleged breach of contract, the claim must fail.

Greenberger v. GEICO General Ins. Co., 631 F.3d 392 (7th Circ. 2011). Here, the only allegation

regarding an alleged fraud of misrepresentation is that Multipoint said it would make payments as

required in the Agreement. See generally Am. Compl., ¶¶37, 44, 50, 56 (emphasis added). That

is clearly a contractual obligation, indistinct from Plaintiff’s breach of contract claim. Second,

none of the fraud claims meets the heightened pleading standard of F.R.C.P. 9(b). Nowhere in the



                                                 6
    Case: 1:18-cv-06669 Document #: 87 Filed: 09/16/19 Page 7 of 13 PageID #:290




complaint does Plaintiff allege who from Multipoint made the alleged false statements, when they

were made, or to whom they were made.

       Third, the only allegation regarding a false statement is that Multipoint represented to

Plaintiff that it was financially stable and would make payments as required in the Agreement. See

generally Am. Compl., ¶¶37, 44, 50, 56. However, Plaintiff alleges, perhaps inadvertently that

these statements by Multipoint are true. Plaintiff alleges the Agreement was signed on July 5,

2017; plaintiff alleges that Multipoint had monthly payment obligations; and then plaintiff alleges

that in January of 2018, it was not paid by Multipoint. Id., ¶¶8-9. Taking the allegations as true,

Multipoint at a minimum, paid Plaintiff for six months under the Agreement (July through

December), had the ability to pay and in fact did pay as required under the Agreement, thus

disproving Plaintiff’s allegation that Multipoint misrepresented its ability to make its payment

obligations under the Agreement. Lastly, assuming Plaintiff could overcome the aforementioned

shortcomings, Multipoint’s alleged misrepresentation regarding its ability to make payments

relates to a future promise and cannot form a basis for a fraud claim unless Plaintiff alleges an

exception to promissory fraud, which it has not done here.

       Plaintiff’s Counts VII (intentional misrepresentation) and VIII (strict liability

misrepresentation) should be dismissed with prejudice for the reasons stated above. Counts V, VI,

XI, XIV, should be dismissed for additional reasons, stated below.

               i.      Plaintiff’s Count V for Misrepresentation should be dismissed with
                       prejudice for failing to state a cause of action.

       In Count V Plaintiff, in addition to the above, does not allege which of Multipoint’s alleged

statements are false; that they were known to be false at the time they were made, and that Plaintiff

relied upon such statements when entering into the Agreement. See generally Am. Compl., ¶¶36-

42. Accordingly, this claim should be dismissed with prejudice.

                                                 7
    Case: 1:18-cv-06669 Document #: 87 Filed: 09/16/19 Page 8 of 13 PageID #:290




                ii.    Plaintiff’s Negligent Misrepresentation Claim, Count VI
                       should be dismissed with prejudice because it is barred by the
                       economic loss doctrine.

        In Count VI, in addition to the above, Plaintiff’s claim is barred by the economic loss

doctrine. “The economic loss doctrine forecloses [Plaintiff’s] recovery on this negligence claim.

Known as the Moorman doctrine in Illinois, this doctrine bars recovery in tort for purely economic

losses arising out of a failure to perform contractual obligations.” Wigod v. Wells Fargo Bank,

N.A., 673 F.3d 547, 567 (7th Cir. 2012).              There are a number of exceptions to

the Moorman doctrine, each rooted in the general rule that “[w]here a duty arises outside of

the contract, the economic loss doctrine does not prohibit recovery in tort for the negligent breach

of that duty.” Id. “To determine whether the Moorman doctrine bars tort claims, the key question

is whether the defendant's duty arose by operation of contract or existed independent of

the contract.” Id.

        A claim for negligent misrepresentation is exempt from the economic loss doctrine “where

the plaintiff's damages are proximately caused by a negligent misrepresentation by a defendant in

the business of supplying information for the guidance of others in their [internal citation

omitted] business transactions.” First Midwest Bank, N.A. v. Stewart Title Guar. Co., 218 Ill. 2d

326, 337 (Ill. 2006). Examples of people in the business of supplying information are real estate

brokers, appraisers, surveyors or home inspectors. Id 332-333. Multipoint is not in the business of

supplying information for the guidance of others; multipoint is a credit card processor.

Accordingly, Count VI should be dismissed with prejudice. In addition, Plaintiff has not alleged

that Multipoint owed it a duty to provide it with accurate information, which is a necessary element

of negligent misrepresentation. See Board of Educ. Of City of Chicago v. A, C and S, Inc., 131 Ill.

2d 428 (Ill. 1989).



                                                 8
    Case: 1:18-cv-06669 Document #: 87 Filed: 09/16/19 Page 9 of 13 PageID #:290




                iii.    Plaintiff’s Fraud Claim, Count XI against Multipoint and Super G has
                        the same shortcomings as Plaintiff’s misrepresentation claims against
                        Multipoint. Plaintiff also fails to allege any elements of fraud against
                        Super G.

         The elements of fraud are the same as fraudulent misrepresentation. See Squires-Cannon

v. Forest Preserve District of Cook County, 897 F.3d 797, 805 (7th Circ. 2018); see also Wigod,

supra.    The fraud claim against Multipoint should be dismissed with prejudice for all of the

previously stated reasons.

         The fraud claim against Super G should be dismissed because Plaintiff does not allege that

Super G made any statements to it, false or otherwise; Plaintiff does not allege that Super G had

knowledge of any false statements; that Super G made any statements with the intent to induce

Plaintiff to act; that Plaintiff relied upon those statements; and there are no allegations of damages

proximately caused therefrom. Accordingly, Count XI should be dismissed with prejudice.

                iv.     Plaintiff has not alleged any of the elements of consumer fraud, nor is
                        it a consumer, and its Count XIV should be dismissed with prejudice.

         To assert a claim under the Illinois Consumer Fraud and Deceptive Business Practices Act

(“IFCA”) consumer fraud pursuant to 815 ILCS 505/1 et seq., a party must allege the following:

“(1) the defendant committed a deceptive act or practice; (2) the defendant intended for the plaintiff

to rely on the deception; (3) the deception happened in the course of trade or commerce; and (4)

the deception proximately caused the plaintiff’s injury.” Cocroft v. HSBC Bank USA, N.A., 796

F.3d 680, 687 (7th Circ. 2015). The protections of the ICFA are typically limited to consumers.

Mighty v. Safeguard Properties Management, LLC, 2018 WL 5619451 at 9 (N.D. IL 2018). A

consumer is defined under the ICFA as “any person who purchases or contracts for the purchase

of merchandise not for resale in the ordinary course of his trade or business but for his use or that

of a member of his household.” 815 ILCS 505/1(e).



                                                  9
   Case: 1:18-cv-06669 Document #: 87 Filed: 09/16/19 Page 10 of 13 PageID #:290




       A non-consumer may assert a claim under the “consumer nexus test”. Mighty, supra. The

consumer nexus test requires the plaintiff to allege, “(1) that its actions were akin to a consumer’s

actions to establish a link between it and consumers; (2) how defendant’s representations

concerned consumers other than plaintiff; (3) how defendant’s particular action involved consumer

protection concerns; and (4) how the requested relief would serve the interest of consumers. Id.

Further, like a common law fraud claim, a claim under the ICFA must be based on something more

than a simple breach of contract. Greenberger, supra.

       Plaintiff’s ICFA claim suffers from numerous flaws. Plaintiff is not a consumer. Plaintiff

is a business that sold certain of its assets to another business. Plaintiff has not made any

allegations that would demonstrate there is a consumer nexus between the alleged conduct of

Multipoint and consumers. Plaintiff also does not allege any conduct by Multipoint that is more

than a breach of contract. Plaintiff’s beef is that multipoint has not made certain payments pursuant

to the Agreement. Accordingly, Plaintiff’s Count XIV should be dismissed with prejudice.

       E. Plaintiff has not plead the elements to support a claim for rescission.

       Like punitive damages, “[r]escission is a remedy, premised on the existence of an otherwise

valid and enforceable contract.” Pardo v. Mecum Auction Inc., 77 F.Supp.3d 703, 711. Rescission

is an appropriate remedy where the plaintiff alleges, “(1) substantial nonperformance or breach by

the defendant; and (2) that the parties can be restored to the status quo ante.” Id. quoting Horwitz

v. Sonneschein Nath & Rosenthal LLP, 399 Ill.App.3d 965, 973 (1st Dist. 2010). Plaintiff does

not seek rescission as a remedy, nor has Plaintiff alleged substantial nonperformance or that the

contract can be restored to the status quo. Accordingly, Plaintiff’s Count IX should be dismissed

with prejudice.




                                                 10
   Case: 1:18-cv-06669 Document #: 87 Filed: 09/16/19 Page 11 of 13 PageID #:290




         F. Plaintiff fails to allege a claim for conversion (or civil theft) against Super G.

         “The four elements of conversion are: (1) an unauthorized and wrongful assumption of

control, dominion or ownership by defendant over plaintiff’s personalty; (2) plaintiff’s right in the

property; (3) plaintiff’s right to the immediate possession of the property, absolutely and

unconditionally; and (4) a demand for possession of the property.” Mareskas-Palcek v. Schwartz,

Wolf & Bernstein, LLP, 2017 IL App (1st) 162746, ¶ 14.

         Plaintiff fails to allege that Super G’s possession of residual income is unauthorized; nor

that Plaintiff has a right to the property, which right is immediate and absolute. Furthermore, “an

asserted right to money normally will not support a claim for conversion. Only if the money at

issue can be described as “specific chattel”…in other words, “a specific fund or specific money in

coin or bills.” Horbach v. Kaczmarek, 288 F. 3d 969, 978 (7th Circ. 2002). Although Plaintiff

generally refers to the property as its “residual income”, it is not clear what specific residual

income it is referring to. This shortcoming is underscored by the fact that the pursuant to the

Agreement, Plaintiff sold its right, title and interest in the residual income to Multipoint. Am.

Complt., Ex. A. Thus, it is unclear how Plaintiff can ever allege an absolute, unconditional right

to the residual payments. Accordingly, Plaintiff’s Count X should be dismissed with prejudice.

         G. Plaintiff’s Count XII, veil piercing against Isenberg is meritless and should be
            dismissed.

         “Illinois law permits veil piercing when two separate prongs are met: (1) “there must be

such unity of interest and ownership that separate personalities [internal citation omitted] of the

corporation and the individual” no longer exist; and (2) “circumstances must be such that

adherence to the fiction of a separate corporate existence would sanction a fraud or promote

injustice.”” Wachovia Sec., LLC v. Banco Panamericano, Inc., 674 F.3d 743, 751-52 (7th Cir.

2012).

                                                 11
   Case: 1:18-cv-06669 Document #: 87 Filed: 09/16/19 Page 12 of 13 PageID #:290




         In determining whether there is sufficient unity of interest and ownership to
         warrant piercing of the corporate veil, Illinois courts have considered a number of
         factors, including: (a) inadequate capitalization; (b) failure to issue stock; (c) failure
         to observe corporate formalities; (d) nonpayment of dividends; (e) insolvency of
         the debtor corporation; (f) nonfunctioning of other officers or directors; (g) absence
         of corporate records; (h) commingling of funds; (i) diversion of assets from the
         corporation by or to a shareholder; (j) failure to maintain arm's length relationships
         among related entities; and (k) the corporation being a mere facade for the operation
         of the dominant shareholders.
In re Tolomeo, 537 B.R. 869, 876 (Bankr. N.D. Ill. 2015).
Here, Plaintiff makes no allegations regarding whether there is sufficient unity of interest and

ownership to warrant piercing the corporate veil. Plaintiff also makes no allegations that the

circumstances are such that a fraud or injustice is being promoted. Instead, Plaintiff alleges, upon

information and belief, that Isenberg controlled the policies and business practices of Multipoint.

Am. Compt., ¶78. Even if that allegation were true, which it is not, the mere fact that Isenberg

directs the business practices of Multipoint has no relation to a veil piercing claim. Plaintiff’s

Count XII is woefully deficient and should be dismissed with prejudice.

   IV.       Conclusion

   Plaintiff has attempted to make this dispute something more than it actually is. This is not a

fraud case. This is a breach of contract matter; a dispute over alleged non-payment of money

owed. Plaintiff should not be permitted to make the proverbial mountain out of a molehill.

Accordingly, the reasons stated herein, Plaintiff’s Counts II through XII and XIV should be

dismissed with prejudice.

         For the foregoing reasons, Super G Capital, LLC, Multipoint, Inc. and Ashely Isenberg

respectfully request that the Court dismiss Plaintiff’s Counts II through XII and XIV with prejudice

pursuant to Fed. R. Civ. P. 12(b)(6) and for any further relief the Court deems reasonable and just.




                                                    12
  Case: 1:18-cv-06669 Document #: 87 Filed: 09/16/19 Page 13 of 13 PageID #:290




Dated: September 16, 2019                       Respectfully submitted,
                                                Multipoint, Inc., Super G Capital, LLC and
                                                Ashley Isenberg

                                                By:    /s/ Jordan Finfer          ,
                                                One of their attorneys
Jordan Finfer (jfinfer@pfs-law.com)
Elizabeth Archerd (earcherd@pfs-law.com)
Patzik, Frank & Samotny Ltd.
200 South Wacker Drive, Suite 2700
Chicago, IL 60606
Phone: 312-551-8300
Firm I.D. No.: 35160




                                           13
